F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUL 29 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 RANDALL WILLIAMS,

             Plaintiff - Appellant,

 v.                                                     No. 02-1351
                                                (D.C. No. 96-WY-1845-CB)
 U HAUL COMPANY OF                                     (D. Colorado)
 COLORADO,

             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before EBEL, LUCERO, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      In August 1996, Mr. Randall Williams commenced a race discrimination



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
action against his former employer, U-Haul of Colorado, in federal district court.

His claim was dismissed in January 1998, and this Court affirmed that dismissal

in September the same year. In January 1999, the United States Supreme Court

denied certiorari.

      Despite the resolution of his case, Mr. Williams has continued to file

various motions with the district court, all of which have been succinctly denied.

The last sequence of events pertinent to this appeal is as follows: Mr. Williams

filed a motion seeking relief from judgment in October 2000. A Minute Order,

entered December 2001, permitted the parties to respond to that motion before

hearing. After hearing, and by order entered January 23, 2002, the district court

denied the request for relief and specifically required Mr. Williams to seek

permission from the court before further filings would be accepted. No appeal

was taken from that order. Subsequently, from May through June 2002, Mr.

Williams filed four separate motions with the district court: 1) seeking

permission to file more motions; 2) seeking relief from the court’s January 2002

order; and 3-4) seeking to supplement the record. The district court denied all

four motions by order dated July 15, 2002, and further entered an order

instructing the clerk to accept no more motions filed by Mr. Williams.

      This appeal was initiated by Mr. Williams on July 22, 2002. Because he is

appearing pro se, we construe Mr. Williams’s notice of appeal and his opening


                                        -2-
brief liberally, bearing in mind that his pro se status “does not relieve him of the

obligation to comply with procedural rules.” Murray v. City of Tahlequah, Okla.,

312 F.3d 1196, 1199 n.3 (10th Cir. 2002). The issues on appeal, as we recast

them, are three-fold. 1 First, Mr. Williams attempts to appeal from the district

court’s January 23, 2002, order. Second, he seeks sanctions against U-Haul for

allegedly failing to comply with the district court’s December 2001 Minute

Order. 2 Last, he asks us to overturn the district court’s July 15, 2002, order.

Finding no merit in any of Mr. Williams’s contentions, his appeal is dismissed for

the reasons discussed below.

      First, to the extent the July 22, 2002, notice of appeal seeks review of the

January 23, 2002, order, it is untimely and this court lacks jurisdiction. Fed. R.

App. P. 4.

      Second, Mr. Williams seeks sanctions pursuant to Fed. R. Civ. P.

37(b)(2)(A) for conduct allegedly occurring in the district court, but he failed to

raise the issue there. As a general rule, we do not consider issues on appeal

where the party did not first raise the issue before the district court. Walker v.

      1
        The notice of appeal is inconsistent with Mr. Williams’s opening brief.
The notice of appeal expressly names the July 15, 2002, order as the only
judgment for review. However, while poorly articulated, Mr. Williams’s brief
appears to request several other avenues of relief.
      2
         Mr. Williams alleges that U-Haul was required to, but did not, file a brief
with the district court prior to hearing his motion for relief from judgment in
January 2002.

                                          -3-
Mather (In re Walker), 959 F.2d 894, 896 (10th Cir. 1992). We find no exception

to the general rule applicable, and we decline to consider this request for

sanctions for the first time on appeal. 3

      Last, Mr. Williams appeals from the district court’s order of July 15, 2002,

which denied four separate motions. 4 The thrust of his appeal is that he is entitled

to relief from the district court’s order because he alleges U-Haul failed to

provide him notice of change of its address. 5 What Mr. Williams refuses to

acknowledge is that his race discrimination claim was fully adjudicated on

January 11, 1999, when it was denied certiorari by the United States Supreme

Court. U-Haul need not inform Mr. Williams of address changes occurring after

the case terminated.

      In sum, we find no merit in Mr. Williams’s appeal. To the extent Mr.

Williams seeks review of the district court’s January 23, 2002, order, and to the




      3
        Mr. Williams’s request for sanctions is also untimely. “[A] Rule 37
motion for sanctions should be filed without unreasonable delay.” Lancaster v.
Indep. Sch. Dist. No. 5, 149 F.3d 1228, 1237 (10th Cir. 1998). Not only does Mr.
Williams seek sanctions in the wrong court, his request comes more than six
months after the alleged infraction—an unreasonable delay.
      4
       Those four motions are: Motion Asking Permission from the Court to File
Additional Motions; Motion Seeking Relief Under the Rules of Civil Procedure;
and two Motions to Supplement the Record.
      5
       Mr. Williams sent his motion for permission to file more motions by mail
to U-Haul in May 2002. It was returned as undeliverable.

                                            -4-
extent he requests sanctions, his appeal is dismissed for lack of jurisdiction.

Further, the district court’s July 15, 2002 order denying all pending motions is

AFFIRMED.

      The district court denied Appellant’s motion to proceed in forma pauperis.

Appellant reapplied for in forma pauperis status with this Court. This appeal is

frivolous. Appellant’s motion to proceed in forma pauperis on appeal is

DENIED. Mr. Williams must pay the appellate filing fee in this case. We direct

the Clerk of this Court to accept no other filings in this matter from Mr. Williams

without full payment of the filing fee.

                                          Entered by the Court:

                                          TERRENCE L. O’BRIEN
                                          United States Circuit Judge




                                           -5-